DETAILED ACTION
In Reply filed on 06/23/2022, claims 1-24 are pending. Claims 14-15 and 19-20 are cancelled. Claims 21-24 are newly added. Claims 1, 3-4, 7, 10, 12 and 17 are currently amended. Claims 1-13, 16-18, and 21-24 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objections to drawing and specification have been withdrawn based on the Applicant’s amendment.
Previous claim objections have been withdrawn based on the Applicant’s amendment. New objections have been made.
Previous 35 USC 112(b) rejections of claims 3 and 16-17 have been withdrawn based on the Applicant’s amendment. New rejection has been made.
Previous 35 USC 102 rejections of claims 1-6 and 12-17 have been withdrawn based on the Applicant’s amendment. However, new rejections have been made. 
Claim Objections
Claims 21 and 23-24 are objected to because of the following informalities: the phrase “pixilated array” should read as “pixelated array”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 17, 21-22, and 24  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “ceramics doped cerium oxide”. It is unclear as to whether the limitation means a ceramic of doped cerium oxide or ceramic or doped cerium oxide. 
Claim 17 recites the limitation “metal oxides (including iron oxides, aluminum oxide, titanium dioxide, zirconium oxide and metal sulfides, 100-200 nm in size”. It is unclear as to whether the oxides compositions within the brackets are required or optional. Furthermore, metal sulfides are not example of metal oxides and should not be included as an example of metal oxides. 
Claim 21 recites the limitation "the pixilated array" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 and 24 recite the limitation “a duct-like pipe” is a relative term which renders the claim indefinite. The term “a duct-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how closely the pipe must be to resemble a duct.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 12-13, 16-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0009163 (“Craven et al” hereinafter Craven) and US2017/0047594 (“Hanafusa al et” hereinafter Hanafusa).
Regarding Claim 1, Craven teaches a 3-D printer apparatus ([0002]), comprising: 
a tank ([0062], build chamber and see Figure 3 below) having bottom structure (see Figure 3 below, which includes the electrode assembly and the window) and a printing area ([0063], carrier defines a build region on the build surface and see Figure 3 below) located above and spaced apart from the bottom structure (Figure 3, printing area is located above the bottom structure and spaced apart from the bottom structure by the dead zone), the bottom structure being transparent ([0066], window is optically transparent) and including oxygen releasing electrodes (Figure 3, electrode assembly), the oxygen releasing electrodes including an array of electrodes, each electrode having an upper end and a lower end (Figure 3, a pair of electrodes in an array [0026]); 
an oxygen source located below the bottom structure and the oxygen releasing electrodes ([0074], a separate source can be position beneath and contacting the permeable window portion to generate oxygen from water); 
a gas-permeable liquid within the tank above and along the bottom structure of the tank defining a dead zone below the printing area above the oxygen releasing electrodes (Figure 3, dead zone); 
a polymerizable resin above the gas-permeable liquid and located above and within the printing area (Figure 3, polymerizable liquid); 
an object carrier (Figure 3, carrier) initially located within the tank during a printing process ([0012], advancing the carrier away from the build surface to form the 3D object implies the carrier is initially located within the tank during the printing process); 
a carrier movement device attached to the object carrier ([0012], advancing the carrier away from the build surface to form the 3D object implies there is a carrier movement device to moves the carrier); 
a resin curing device configured to selectively provide light to the printing area (Figure 3, radiation source); and 
an electronic controller ([0020], controller) connected to ([0020], controller is operatively associated with the carrier and the radiation source) and controlling operation of the resin curing device, the carrier movement device ([0020], controller controls the carrier and radiation source) and the oxygen releasing electrodes ([0071], a power supply is operatively associated the electrode and counter-electrode and controlled by the controller [0092]), the electronic controller selectively operating areas of the oxygen releasing electrodes thereby releasing oxygen to predetermined locations below the printing area in order to control curing of the polymerizable resin during the printing process ([0088] and [0094], controller can control various process parameter associated with the process which implies it is capable of performing above functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).

    PNG
    media_image1.png
    517
    914
    media_image1.png
    Greyscale
Craven fails to explicitly teach the oxygen releasing electrode has a tapering side surfaces such that each electrode has a trapezoidal shape as viewed from a side thereof, a first gap being defined between respective lower ends of adjacent electrodes and a second sap being defined between respective upper ends of adjacent electrodes, the first gap being larger than the second gap.
However, Hanafusa teaches the electrode has a tapering side surfaces such that each electrode has a trapezoidal shape as viewed from a side (Figure 2, positive electrode 104 and negative electrode 105) thereof, a first gap being defined between respective lower ends of adjacent electrodes and a second gap being defined between respective upper ends of adjacent electrodes (see attached Figure 2 below), the first gap being larger than the second gap (see attached Figure 2 below).
Craven ([0021] disclosed using electrode assembly to electrochemically generate polymerization inhibitor) and Hanafusa ([0001] disclosed flow of electrode and electrochemistry) are considered to be analogous to the claimed invention because are reasonably pertinent to the problem faced by the inventor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the electrode assembly as disclosed by Craven to incorporated the electrode has a tapering side surfaces such that each electrode has a trapezoidal shape as viewed from a side and a first and a second gap as taught by Hanafusa to decrease pressure loss of the electrolyte ([0010]). Furthermore, the specification does not point out the significance of the shape of the electrodes, thus, one of ordinary skill in the art would have found the shape of the electrodes to be a matter of choice and the particular configuration of the claimed electrodes is insignificant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 
    PNG
    media_image2.png
    488
    809
    media_image2.png
    Greyscale
2144.04(IV)(B).
Regarding Claim 2, the modified Craven teaches the 3-D printer apparatus according to claim 1, wherein the bottom structure includes a membrane (Craven, [0066], a permeable or semipermeable optically transparent member separating two electrodes) with the oxygen releasing electrodes being positioned along an upper surface of the membrane ([0022], first electrode on the optically transparent member).
Regarding Claim 3, the modified Craven teaches the 3-D printer apparatus according to claim 2, wherein the membrane of the bottom structure (Craven, [0066], a permeable or semipermeable optically transparent member) is a dense membrane that includes at least one of the following: a modified polytetrafluoroethylene layer, an oxide conducting glass ([0066], inorganic material such as glass), ceramics such as doped cerium oxide and/or an OER catalyst (oxygen evolution reaction catalyst) and/or a water splitting catalyst that includes Pd, Pt or Ni.
Regarding Claim 4, the modified Craven teaches the 3-D printer apparatus according to claim 2, wherein the bottom structure (Craven, Figure 3, bottom structure includes the electrode assembly and window) further includes a lower array of electrodes below the membrane ([0066], a permeable or semipermeable optically transparent member separating two electrodes implies multiple array of electrodes, first electrode and a counter electrode [0022], with member in between), such that during operation of the oxygen releasing electrodes, the electronic controller selectively applies a positive electric potential to the oxygen releasing electrodes and selectively supplies a negative electric potential to the lower array of electrodes ([0076], [0088], and [0094], controller can control various process parameter associated with the process which implies it is capable of performing above functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).
Regarding Claim 5, the modified Craven teaches the 3-D printer apparatus according to claim 4, wherein each of the electrodes of the oxygen releasing electrodes includes platinum (Craven, [0068]).
Regarding Claim 6, the modified Craven teaches the 3-D printer apparatus according to claim 4, wherein each of the electrodes of the lower array of electrodes include palladium (Craven, [0068]).
Regarding Claim 12, the modified Craven teaches the 3-D printer apparatus according to claim 1, wherein the polymerizable resin (Craven, Figure 3, polymerizable liquid) is a photopolymer that includes one or more of the following group of materials: nylon, acrylic ([0039], acrylics), styrene acrylonitrile, polycarbonate, polystyrene, polyethylene, polypropylene, ABS, PVC homopolymer, PVC copolymer and aromatic polyurethane.
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the polymerizable resin is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 13, the modified Craven teaches the 3-D printer apparatus according to claim 1, wherein the resin curing device (Craven, Figure 3, radiation source) located below the tank (Figure 3, radiation source is below the build chamber) and is located to selectively project light upward through the bottom structure of the tank (Figure 3, lights are projected through the bottom structure of the tank as indicated by the arrow).
Regarding Claim 16, the modified Craven teaches the 3-D printer apparatus according to claim 1, wherein the gas-permeable liquid defining the dead zone (Craven, Figure 3, dead zone) includes one or more of the following group of materials: silicone containing polymers include polydimethylsiloxane (PDMS), cross-linked poly(dimethylsiloxane), poly((trimethylsilyl)propyne) and cross-linked poly(dimethylsiloxane) core and a polydimethylsiloxane and a poly(sils esquioxane) (PDMS/POSS), nafion (sulfonated tetraflouroethylene); co-polymers including one or more of: poly(dimethylsiloxane)-polyamide multiblock copolymer; copolymerizations of diphenylacetylenes having various silyl groups [PhC^CC6H4-R]; R ¼ p-SiMe3 (TMSDPA), p-SiEt3 (TESDPA), p-SiMe2-n-C8H17 (DMOSDPA), and p-SiPh3 (TPSDPA)] diphenylacetylene having a tert-butyl group (PhC^CC6H4-tertBu; TBDPA poly(TPSDPA-co-TBDPA, poly(TMSDPA-co-TBDPA), poly[1-(p-trimethylsilyl)phenyl-2- (p-trimethylsilyl)phenylacetylene]; polytetrafluoroethylene AF 2400, polytetrafluoroethylene AF 1600, polytetrafluoroethylene AD 60, Dimethylsilicone rubber, Fluorosilicone; Nitrile rubber and PTFE ([0039]).
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the gas-permeable liquid is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 17, the modified Craven teaches the 3-D printer apparatus according to claim 1, wherein the gas-permeable liquid defining the dead zone (Craven, Figure 3, dead zone) includes one or more of the following group of materials: silicon oil with addition of solid oxygen permeable particles, silicon oil with addition of silicone containing polymers that enhance oxygen permeability having at least one inorganic material, metalloids, boron nitrides, metal oxides (including iron oxide, aluminum oxide ([0055], particles can be metallic, organic/polymeric, inorganic, or composites or mixtures thereof), titanium dioxide, zirconium oxide and metal sulfides, 100-200 nm in size and 1-10% weight percentage of inorganic materials in the matrix.
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the gas-permeable liquid is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 18, the modified Craven teaches the 3-D printer apparatus according to claim 1 and the oxygen releasing electrodes generate electro-osmotic flow of the polymerizable resin within the tank when operating (Craven, [0071], a power supply is associated with the electrodes and counter electrodes to generate, by electrolysis, oxygen into the dead zone at the window, and hydrogen into the polymerizable liquid supply. This implies that as a result of electrolysis, an electro-osmotic flow is generated. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.). 
Craven fails to explicitly teach the oxygen releasing electrodes are arranged in a pixelated array that is at least 1000 by 1000. However, Craven teaches the electrode array may take any suitable form ([0074]).  As the size of the tank and the size of the desired manufactured 3D object are variables that can be modified, among others, by adjusting said the size of the electrode array, with said size of the tank and size of the manufactured 3D object both increasing as the size of the electrode array increased, the precise size of the electrode array would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed electrodes array size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the size of the electrode array in the apparatus of Craven to obtain the desired tank size and manufactured 3D object size (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 21, the modified Craven teaches the 3-D printer apparatus according to claim 1, wherein the electronic controller selectively operates one or groups of the electrodes in the pixilated array of oxygen releasing electrodes (Craven, [0020-0021], controller continuously maintaining a dead zone of polymerizable liquid by controlling the electrode assembly to generate a polymerization inhibitor in an amount sufficient to maintain the dead zone where the electrodes might be formed in the form of a mesh [0068]) directly below a predetermined area or areas of the printing area thereby releasing oxygen to the predetermined area or areas directly below the printing area interfering with curing of the polymerizable resin in the predetermined area or areas of the printing area (Figure 3, electrodes are released below the printing area and created a dead zone which interfere with the curing of the polymerizable resin) , thereby forming an object attached to the lower surface of the object carrier with a void or voids (Same structural limitation, therefore, the apparatus is capable of forming the same object. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).  
Regarding Claim 22, the modified Craven teaches the 3-D printer apparatus according to claim 1. Craven fails to explicitly teach wherein the oxygen source includes a duct-like pipe that has a sideways overall U-shape such that water and argon gas from the oxygen source flow under the oxygen releasing electrodes in a first direction in a first portion of the duct-like pipe, then flow in a second direction opposite the first direction in a second portion of the duct-like pipe traveling back toward the oxygen source.  
However, Craven teaches a separate source can be position beneath and contacting the permeable window portion to generate oxygen from water ([0074]) and generate oxygen from water using electrolysis to form layers of electrodes on the member ([0074]) which implies the present of passage way or conduit. Furthermore, a gas collector or vent system may be connected to the polymerizable liquid supply for collection and disposal/venting of the gas ([0071]). In addition, since the passage way or conduit is capable of transferring gas, it is also capable of transferring argon. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114. Therefore, it would have been obvious to one of ordinary skill in the art that the shape of the conduit for water and gas flow to be a matter of choice and the particular configuration of the claimed electrodes is insignificant since the specification fail to point out the significant of the structure. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US2018/0009163 (“Craven et al” hereinafter Craven) and US2017/0047594 (“Hanafusa al et” hereinafter Hanafusa) as applied to claim 4 above, and further in view of Principle and Implementations of Electrolysis Systems for Water Splitting (“Xiang et al” hereinafter Xiang), copy provided. 
Regarding Claim 7, the modified Craven teaches the 3-D printer apparatus according to claim 4, wherein the electronic controller (Craven, [0020], controller) is configured such that during the printing process one or more of the oxygen releasing electrodes causing the release of oxygen to the predetermined location or predetermined locations in order to prevent curing of the polymerizable resin present in the printing area immediately above the predetermined location or predetermined locations ([0076], [0088], and [0094], controller can control various process parameter associated with the process which includes electrochemistry and redox reaction to form electrodes and counter electrodes on the surface of the member. This implies the controller is capable of performing above functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.). 
While Crave does not explicitly teach positive potential of approximately 1.40 volts and a corresponding one or more of the lower array of electrodes is provided with a negative potential of approximately 1.40 volts, the change in potential voltage is not considered to confer patentability to the claims. Xiang teaches that it was known in the art at the time of the invention that application of at least 1.23 V is required to electrolyze water under standard conditions, temperature and pressure, to satisfied the thermodynamic requirement (Page 169, introduction). Therefore, temperature and pressure are variables that can be modified, among others, by varying the potential voltage of redox reaction. For that reason, the potential voltage, would have been considered a result effective variable by one of ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the specific potential voltage cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the potential voltage in the apparatus of Crave to obtain the desired temperature and pressure (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0009163 (“Craven et al” hereinafter Craven) and US2017/0047594 (“Hanafusa al et” hereinafter Hanafusa) as applied to claim 1 or 2 above, and further in view of US2016/0059486 (“DeSimone et al” hereinafter DeSimone).
Regarding Claim 8, the modified Craven teaches the 3-D printer apparatus according to claim 2, but fails to teach wherein the bottom structure further includes a perforated insulating transparent sheet located above the oxygen releasing electrodes and below the printing area.
However, DeSimone teaches a bottom structure further includes a perforated insulating transparent sheet ([0136], the semipermeable member comprises multiple layers with a polymer film layer contacting polymerizable liquid and a bottom surface. The polymer film layer is amorphous thermoplastic fluoropolymer like TEFLON) located above the oxygen releasing electrodes and below the printing area ([0136], the polymer film layer contacting polymerizable liquid implies it is above the electrodes and below the printing area).
Craven and DeSimone are considered to be analogous to the claimed invention because both are in the same field of forming a three-dimensional object for continuous liquid interface printing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Craven by incorporated a perforated insulating transparent sheet as taught by DeSimone so that the film does not stick to the object as the object is manufactured ([0136]). Furthermore, the result of the combination would have been obvious and predictable. See MPEP 2143 (I)(A).   
Regarding Claim 9, the modified Craven teaches the 3-D printer apparatus according to claim 8, but fail to teach wherein the perforated insulating transparent sheet of the bottom structure is made from one or more of an oxygen permeable polymer, polytetrafluoroethylene and/or a suitable oxygen permeable material.
However, DeSimone teaches the perforated insulating transparent sheet of the bottom structure is made from one or more of an oxygen permeable polymer, polytetrafluoroethylene ([0136], the semipermeable member comprises multiple layers with a polymer film layer contacting polymerizable liquid and a bottom surface. The polymer film layer is amorphous thermoplastic fluoropolymer like TEFLON) and/or a suitable oxygen permeable material
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Craven by incorporated a perforated insulating transparent sheet as taught by DeSimone for the same result set forward in Claim 8. 
Regarding Claim 11, the modified Craven teaches the 3-D printer apparatus according to claim 1, Craven further teaches the bottom structure further includes a glass substrate (Figure 2, window support portion, [0072], an optional window support portion such as a glass plate can be included). Craven fails to teach the glass substrate is between 5 and 10 microns thick.
However, DeSimone teaches a glass substrate is between 5 and 10 microns thick ([0136], an optically transparent supporting member which could be a porous or microporous glass member having a thickness of 0.01 millimeters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substitute the glass substrate as disclosed by Craven with the optically transparent supporting member as taught by DeSimone because the result of the substitution would have been obvious and predictable. See MPEP 2143 (I)(B). Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US2018/0009163 (“Craven et al” hereinafter Craven) and US2017/0047594 (“Hanafusa al et” hereinafter Hanafusa) as applied to claim 1 above, and further in view of US2021/0094231 (Feller) and WO2020/185692 (“Hedrick et al” hereinafter Hedrick).
Regarding Claim 10, the modified Craven teaches the 3-D printer apparatus according to claim 1, wherein the oxygen source located below the bottom structure (Craven, [0074], a separate source can be position beneath and contacting the permeable window portion to generate oxygen from water) and generate oxygen from water using electrolysis to form layers of electrodes on the member ([0074]) which implies the present of passage way or conduit.  Craven fails to explicitly teaches a conduit that extends along the lower surface of the bottom structure, the conduit having a perforated upper surface, the conduit being provided with argon gas flowing therethrough during the printing operation.
However, Feller teaches a conduit that extends along the lower surface of the bottom structure ([0043], window has an internal structures defining fluid flow passages distributed across the length and width of said window to allow the flow of oxygen within the passage [0044]), the conduit having a perforated upper surface ([0043], passages comprises regularly or irregularly intersecting channels). Furthermore, Hedrick teaches the conduit being provided with argon gas flowing therethrough during the printing operation ([00233], argon flow into the chamber through tube during the printing [00234]).
Craven, Feller, and Hedrick are considered to be analogous to the claimed invention because both are in the same field of forming a three-dimensional object for continuous liquid interface printing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply substitute the passage way as disclosed by Craven by a conduit with a perforated upper surface as taught by Feller because the result of the substitution would have been obvious and predictable. See MPEP 2143 (I)(B). Furthermore, it would have been obvious to modified the inflow material disclosed by Craven to includes argon gas flow during the printing operation as taught by Hedrick to facilitates movement of oxygen within the tube and remove any excess oxygen within the dead zone ([00235]).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0009163 (“Craven et al” hereinafter Craven).
Regarding Claim 23, A 3-D printer apparatus ([0002]), comprising: 
a tank ([0062], build chamber and see Figure 3 above) having bottom structure (see Figure 3 above, which includes the electrode assembly and the window) and a printing area ([0063], carrier defines a build region on the build surface and see Figure 3 above) located above and spaced apart from the bottom structure (Figure 3, printing area is located above the bottom structure and spaced apart from the bottom structure by the dead zone), the bottom structure being transparent ([0066], window is optically transparent) and including a pixilated array of oxygen releasing electrodes (Figure 3, a pair of electrodes in an array [0026] where the electrodes might be formed in the form of a mesh [0068]); 
an oxygen source located below the bottom structure and the oxygen releasing electrodes ([0074], a separate source can be position beneath and contacting the permeable window portion to generate oxygen from water); 
a gas-permeable liquid within the tank above and along the bottom structure of the tank defining a dead zone below the printing area above the oxygen releasing electrodes (Figure 3, dead zone); 
a polymerizable resin above the gas-permeable liquid and located above and within the printing area (Figure 3, polymerizable liquid); 
an object carrier (Figure 3, carrier) initially located within the tank during a printing process ([0012], advancing the carrier away from the build surface to form the 3D object implies the carrier is initially located within the tank during the printing process); 
a carrier movement device attached to the object carrier ([0012], advancing the carrier away from the build surface to form the 3D object implies there is a carrier movement device to moves the carrier); 
a resin curing device configured to selectively provide light to the printing area (Figure 3, radiation source); and 
an electronic controller ([0020], controller) connected to ([0020], controller is operatively associated with the carrier and the radiation source) and controlling operation of the resin curing device, the carrier movement device ([0020], controller controls the carrier and radiation source) and the pixilated array of oxygen releasing electrodes ([0071], a power supply is operatively associated the electrode and counter-electrode, where the electrodes might be formed in the form of a mesh [0068], and controlled by the controller [0092]), the electronic controller selectively operating one or groups of the pixilated array of oxygen releasing electrodes directly below predetermined area or areas of the printing area ([0088] and [0094], controller can control various process parameter associated with the process which implies it is capable of performing above functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.) thereby releasing oxygen to the predetermined area or areas directly below the printing area interfering with curing of the polymerizable resin in the predetermined area or areas of the printing area, thereby forming an object attached to the lower surface of the object carrier with a void or voids (Same structural limitation, therefore, the apparatus is capable of forming the same object. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).  
Regarding Claim 24, A 3-D printer apparatus ([0002]), comprising: 
a tank ([0062], build chamber and see Figure 3 above) having bottom structure (see Figure 3 above, which includes the electrode assembly and the window) and a printing area ([0063], carrier defines a build region on the build surface and see Figure 3 above) located above and spaced apart from the bottom structure (Figure 3, printing area is located above the bottom structure and spaced apart from the bottom structure by the dead zone), the bottom structure being transparent ([0066], window is optically transparent) and including a pixilated array of oxygen releasing electrodes(Figure 3, a pair of electrodes in an array [0026] where the electrodes might be formed in the form of a mesh [0068]); 
an oxygen source located below the bottom structure and the pixilated array of oxygen releasing electrodes ([0074], a separate source can be position beneath and contacting the permeable window portion to generate oxygen from water where the electrodes might be formed in the form of a mesh [0068]), 
a gas-permeable liquid within the tank above and along the bottom structure of the tank defining a dead zone below the printing area above the pixilated array of oxygen releasing electrodes (Figure 3, dead zone); 
a polymerizable resin above the gas-permeable liquid and located above and within the printing area (Figure 3, polymerizable liquid); 
an object carrier (Figure 3, carrier) initially located within the tank during a printing process ([0012], advancing the carrier away from the build surface to form the 3D object implies the carrier is initially located within the tank during the printing process); 
a carrier movement device attached to the object carrier ([0012], advancing the carrier away from the build surface to form the 3D object implies there is a carrier movement device to moves the carrier); 
a resin curing device configured to selectively provide light to the printing area (Figure 3, radiation source); and 
an electronic controller ([0020], controller) controlling operation of the resin curing device, the carrier movement device ([0020], controller controls the carrier and radiation source)and the pixilated array of oxygen releasing electrodes ([0071], a power supply is operatively associated the electrode and counter-electrode, where the electrodes might be formed in the form of a mesh [0068], and controlled by the controller [0092]), the electronic controller selectively operating areas of the pixilated array of oxygen releasing electrodes thereby releasing oxygen to predetermined locations below the printing area in order to control curing of the polymerizable resin during the printing process ([0088] and [0094], controller can control various process parameter associated with the process which implies it is capable of performing above functions. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).
Craven fails to explicitly teach the oxygen source including a duct-like pipe that has a sideways overall U-shape such that water and argon gas from the oxygen source flow under the pixilated array of oxygen releasing electrodes in a first direction in a first portion of the duct- like pipe, then flow in a second direction opposite the first direction in a second portion of the duct-like pipe traveling back toward the oxygen source.
However, Craven teaches a separate source can be position beneath and contacting the permeable window portion to generate oxygen from water ([0074]) and generate oxygen from water using electrolysis to form layers of electrodes on the member ([0074]) which implies the present of passage way or conduit. Furthermore, a gas collector or vent system may be connected to the polymerizable liquid supply for collection and disposal/venting of the gas ([0071]). In addition, since the passage way or conduit is capable of transferring gas, it is also capable of transferring argon. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114. Therefore, it would have been obvious to one of ordinary skill in the art that the shape of the conduit for water and gas flow to be a matter of choice and the particular configuration of the claimed electrodes is insignificant since the specification fail to point out the significant of the structure. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744